Citation Nr: 1501485	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that, in addition to the paper claims file, there are electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The Virtual VA electronic files contain additional evidence, including a December 2013 VA examination report and a December 2014 brief from the Veteran's representative, which the Board has reviewed.  Further, the Veteran's VBMS electronic file does not contain any records at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

A review of the Veteran's claims file reveals that relevant outstanding VA treatment records may exist.  In some cases, a report of examination or hospitalization by VA that relates to examination or treatment of a disability for which service-connection has previously been established may serve as an informal claim for increased benefits.  See 38 C.F.R. § 3.157(b) (2014).  


Prior to filing his January 2009 claim for a compensable rating for bilateral hearing loss, the Veteran scheduled a VA audiology consult with the VA medical center in Birmingham, Alabama.  On January 9, 2009, the Veteran was given a VA audiological examination.  A copy of the audiogram report is of record and shows some decrease in hearing acuity since the Veteran's initial award of service connection in February 2003.  The file contains the Veteran's VA treatment records, dated December 2008 to January 2009.  Included in such records is a January 9, 2009 note from the audiologist that conducted the January 2009 examination reporting that "no significant change in hearing since the last audio 2/2005."  However, the claims file does not contain records of a VA audiological examination conducted in February 2005.

Because the February 2005 VA audiological examination is relevant to the Veteran's current claim for a compensable rating for bilateral hearing loss, a remand is necessary so that such records may be obtained and associated with the claims file.  Therefore, on remand, the AOJ must obtain all outstanding VA treatment records, dated from February 2003 to the present, to specifically include the February 2005 VA audiological report.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records dated from February 2003 to the present, to specifically include the February 2005 VA audiological report from the Birmingham VA medical center.  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




